Citation Nr: 0532147	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to an effective date earlier than July 28, 
2003, for the grant of a 40 percent rating for the service-
connected left shoulder disability.  

4.  Entitlement to an effective date earlier than July 28, 
2003, for the grant of a 50 percent rating for PTSD.  

5.  Entitlement to an effective date earlier than July 28, 
2003, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision the RO granted a rating to 
50 percent for service-connected PTSD, a rating to 40 percent 
for service-connected left shoulder disability, and TDIU.  
The increased ratings and award of TDIU were made effective 
July 28, 2003.  

The Board notes that in the March 2004 notice of disagreement 
filed by the veteran's attorney, it was noted that the 
veteran disagreed with the RO's failure to consider a "Total 
& Permanent status" for the veteran's TDIU rating.  In its 
July 2004 statement of the case, the RO listed as an issue on 
appeal, "Failure to consider permanent and total status for 
[TDIU]."  In its analysis of the issue, the RO noted that 
the February 2004 rating decision had in fact granted 
entitlement to a permanent and total disability rating and 
that no future VA examination was scheduled.  (By the 
February 2004 decision, eligibility for Dependents' Education 
Assistance was granted based on the veteran's total rating 
being permanent in nature.)  Later in July 2004, the 
veteran's attorney submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in which he appealed all the issues listed 
in the July 2004 SOC.  In this case, the July 2004 SOC 
reflects that the veteran's TDIU award is considered by the 
RO to be permanent and total, and as such, a grant of the 
benefit sought.  Therefore, the issue regarding the RO's 
failure to consider a total and permanent rating is moot and 
not in appellate status.  

(The decision below addresses the veteran's claims of a 
rating higher than 40 percent for a left shoulder disability 
and an effective date earlier than July 28, 2003, for the 
grant of the 40 percent rating for the left shoulder 
disability.  Consideration of the remaining issues on appeal 
is deferred pending completion of the evidentiary development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's left shoulder disability demonstrates 
active forward flexion to 80 degrees before pain begins and 
passive flexion to 140 degrees, with abduction on active 
motion to 45 degrees and passive motion to 90 degrees; there 
is no evidence of unfavorable ankylosis of the scapulohumeral 
articulation, fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  

2.  In an August 1998 rating decision, the RO denied the 
veteran's claim for a rating greater than 30 percent for a 
left shoulder disability; the decision was not appealed.  

3.  On July 28, 2003, the RO received a statement from the 
veteran's attorney that constitutes an informal claim for a 
higher rating for the veteran's service-connected left 
shoulder disability.  

4.  Prior to July 28, 2003, there was no information or 
evidence that could be construed as a claim pursuant to which 
a higher rating for service-connected left shoulder 
disability could have been granted.  

5.  Entitlement to a higher rating for a left shoulder 
disability was not shown prior to July 28, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for a 
left shoulder disability are not met.  38 U.S.C.A. §§ 1155; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2005).  

2.  An effective date earlier than July 28, 2003, for the 
award of a 40 percent rating for a left shoulder disability 
is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for a higher rating for a left shoulder disability and for 
the claim for an effective date earlier than July 28, 2003, 
for a 40 percent rating for left shoulder disability has been 
accomplished.  

In this respect, through an October 2003 notice letter and 
July 2004 statement of the case, the RO notified the veteran 
and his attorney of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the October 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  In 
this case, however, in the October 2003 notice letter, the 
veteran was encouraged to obtain evidence in support of his 
claims and submit it to the RO.  Thus, the Board finds that 
the veteran has been placed on notice of the need to submit 
pertinent evidence in support of his claims on appeal.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the left shoulder 
claims on appeal.  The veteran has been provided VA 
examinations in connection with his claim for an increased 
rating.  Additionally, identified treatment records from the 
VA Medical Center (VAMC) in Dayton, Ohio have been obtained 
and associated with the claims file.  Significantly, neither 
the veteran nor his attorney has otherwise alleged that there 
are any outstanding medical records probative of the 
veteran's left shoulder claims that need to be obtained.  

The Board notes that the veteran's attorney has reported that 
the veteran is in receipt of Social Security Administration 
(SSA) benefits, the grant of which appears to have occurred, 
based on the veteran's history noted in reports of VA 
examination, in either 2000 or 2001.  It has been requested 
that VA obtain those records.  However, the Board finds that 
any such medical records on which the SSA award is based are 
not relevant to the veteran's claims.  In this respect, any 
VA medical records associated with the SSA decision appear to 
have already been associated with the claims file.  Also, any 
private medical records associated with the SSA decision 
would not be current with respect to evaluating the veteran's 
present level of disability for his left shoulder disability.  
Furthermore, any such records do not have a bearing on the 
earlier effective date claim as any pertinent findings or 
conclusions noted in such records would only allow for an 
effective date from the date of their receipt.  See 38 C.F.R. 
 3.157(b)(2).

Furthermore, notwithstanding contentions by the veteran's 
attorney, as noted in the discussion above, the Board finds 
that the RO has complied with the provisions of 38 U.S.C.A. 
§ 5103 and § 5103A in adjudicating the veteran's claims, and 
that a "retrospective medical examination or opinion" for 
purposes of providing additional findings is not warranted 
nor is it necessarily required under the governing 
regulations.  As such, VA has complied with all duties to 
notify and assist required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has assigned a 40 percent evaluation for the veteran's 
left shoulder disability in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 and 5203.  

The Board notes that traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

A report of service medical history, dated in December 1971, 
reflects the veteran as left handed; hence, as his disability 
is of the left shoulder, the ratings for the major shoulder 
will be considered.  In this case, a rating higher than 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 or 
5203 is not available.  Thus, those particular diagnostic 
codes need not be addressed.  

Under Diagnostic Code 5200, for "scapulohumeral 
articulation, ankylosis of," a 50 percent is available for 
unfavorable ankylosis, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
This is the highest rating under this diagnostic code.  
Likewise, under Diagnostic Code 5202 for "Humerus, other 
impairment of," a 50 percent rating is warranted for fibrous 
union of the humerus, a 60 percent rating warranted for 
nonunion of the humerus (false flail joint), and an 80 
percent rating warranted for loss of the head of the humerus 
(flail shoulder).  The 80 percent rating is the highest under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

The Board notes that standard range of motion of the shoulder 
is 180 degrees flexion and abduction, and 90 degrees internal 
and external rotation.  38 C.F.R. § 4.71, Plate I. (2005).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The pertinent medical evidence consists of VA outpatient 
treatment records from the Dayton VAMC, dated from January 
2004 to July 2004, and a report of a January 2004 VA 
examination.  After a review of the record in light of the 
above criteria, the Board finds that the evidence does not 
support a rating greater than 40 percent for the veteran's 
service-connected left shoulder disability.  

Here, VA treatment records do not reflect findings, 
treatment, or diagnoses for a left shoulder disability.  The 
report of the January 2004 VA examination reflects the 
veteran's complaints of recurrent subluxations over the 
previous five years, and increased pain in the left shoulder 
particularly with any sort of elevation of the left arm above 
the shoulder.  Flare-ups of pain reportedly occurred once or 
twice a week, and the veteran indicated that he was having 
problems carrying anything of a significant amount of weight.  
Clinical evaluation revealed active forward flexion of the 
left shoulder to 30 degrees, at which time there was 
discomfort, with further flexion to 80 degrees before the 
onset of pain.  The veteran was noted to externally rotate 
his shoulder to 10 degrees independently, as well as abduct 
his arm to 20 degrees without pain and to 45 degrees before 
the onset of significant pain.  The examiner also noted that 
passive motion revealed forward flexion of the left shoulder 
to 140 degrees, glenohumeral abduction to 90 degrees, and 
external rotation to 50 degrees.  

The examiner's assessment reflected that the veteran had 
chronic anterior dislocations of his left shoulder as well as 
secondary, significant impingement, plus glenohumeral 
arthritis.  He commented that the veteran had limitations in 
how much he was able to use his left upper extremity because 
of the feeling of instability in the left arm.  Furthermore, 
positions of external rotation and abduction would be 
difficult for the veteran to get in due to the instability.  

In this instance, the VA examiner's reported findings do not 
reflect unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side, fibrous union of the humerus, nonunion of the humerus 
(false flail joint), or loss of the head of the humerus 
(flail shoulder).  Furthermore, the Board concludes that 
given the clinical findings reported with respect to 
abduction of the veteran's left arm on active motion to 45 
degrees and passive motion to 90 degrees, the current 40 
percent rating, which contemplates arm limitation of motion 
to 25 degrees from the side under diagnostic code 5201, takes 
into account any additional functional loss due to pain with 
flare-ups.  As such, a rating higher than 40 percent under 
diagnostic code 5200 or 5202 is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 and 5202.  

The above determination is based on consideration of the 
applicable provision of VA's rating schedule.  The Board also 
finds that the veteran's left shoulder disability has not 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
July 2004 statement of the case).  The Board points out that 
the 40 percent rating for a left shoulder disability 
contemplates significant interference with employment.  
However, in the absence of evidence of frequent periods of 
hospitalization, or marked interference with employment or 
evidence that the left shoulder disability has otherwise 
rendered impractical the application of the regular schedular 
standards, the Board finds that the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support a higher 
disability rating that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  The preponderance of the 
evidence is against the claim.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

In this case, while the veteran has contended that the 
effective date for assignment of the 40 percent rating for 
his service-connected left shoulder disability should be 
earlier than July 28, 2003, there simply is no evidence that 
an earlier effective date is warranted.  

Here, the record reflects that the veteran was denied a 
rating higher than 30 percent for his left shoulder 
disability in a July 22, 1998, rating decision, and again on 
August 13, 1998.  The veteran was notified of both decisions 
and of his right to appeal.  As the veteran did not appeal 
either RO decision, those decisions became final as to the 
evidence then of record.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

The Board notes that, it is clear that no earlier application 
or other correspondence that may be considered a claim for 
increase with respect to the left shoulder disability was 
received in the interim between the last final RO denial and 
the July 28, 2003, correspondence from the veteran's attorney 
requesting an increased rating.  Moreover, the veteran has 
not alleged any such application or correspondence.  The 
Board also finds that none of the medical evidence of record 
submitted since the August 1998 rating decision allows for an 
effective date earlier than July 28, 2003.  Here, the medical 
evidence received by the RO following the final rating 
decision, and pertinent to evaluating the left shoulder 
disability was the report of a January 2004 VA examination.  

Therefore, while the veteran contends that the effective date 
should be earlier than July 28, 2003, the Board finds that 
there is no evidentiary basis for the assignment of an 
effective date prior to that date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  See 38 C.F.R. § 3.400(o)(2).  Under the 
circumstances, the Board must conclude that the record 
presents no basis for assignment of an effective date earlier 
than July 28, 2003, for the award of a 40 percent rating for 
service-connected left shoulder disability.  Neither a claim 
nor entitlement was shown prior to this date.


ORDER

A rating higher than 40 percent for left shoulder disability 
is denied.  

An effective date earlier than July 28, 2003, for the award 
of a 40 percent rating for left shoulder disability is 
denied.


REMAND

The RO has established an effective date for the award of a 
50 percent rating for PTSD and for TDIU as of July 28, 2003, 
based in part on its finding that the veteran met the 
schedular requirements for a TDIU on that date.  In 
particular, as noted above, the veteran was granted a 50 
percent rating for PTSD and a 40 percent rating for a left 
shoulder disability, both effective July 28, 2003.  

Here, the Board's review of the claims file reveals that 
further RO action is warranted to obtain identified VA 
medical records; in particular, records associated with the 
veteran's treatment at the Vet Center in Dayton, Ohio.  

The medical evidence reflects that in the report of the April 
2001 VA examination, the veteran reported that he, ". . . 
sees a counselor at the Vet Center downtown sometimes."  In 
the report of the January 2004 VA examination, the examiner 
noted that, "Sometime around the year 2000, [the veteran] 
was involved in a [sic] brief psychotherapy with a counselor 
from the Veterans Service Center.  He had, had [sic] maybe 
four to five sessions, but again became overwhelmed with 
intrusive thoughts and exacerbations of his nightmares, so he 
dropped out of treatment."  

The Board notes that TDIU is "merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In essence, a TDIU claim 
is a type of increased rating claim.  Id.  Accordingly, under 
38 C.F.R. § 3.155(c), a separate formal claim for TDIU is not 
necessary once a claim for an increased rating has been 
filed.  In these circumstances, VA must accept an informal 
request for TDIU as a claim.  As noted previously, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim 
for service connection has already been allowed.  38 C.F.R. § 
3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  

Here, in a February 1999 rating decision, the veteran was 
granted service connection and assigned a 30 percent rating 
for PTSD.  The veteran has identified having been treated for 
his PTSD at the Dayton Vet Center, which appears to have 
reportedly occurred between the February 1999 rating decision 
and the April 2001 VA examination.  Even though the veteran 
has not specifically requested that the RO obtain any such 
records, the Board believes a request to the Dayton Vet 
Center for any available records pertaining to the veteran's 
treatment at that facility should be made prior to a decision 
on the veteran's claims regarding his PTSD and for an 
effective date earlier than July 28, 2003, for the award of 
TDIU.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  The Board notes that, the existence of 
any additional VA treatment records from the Dayton Vet 
Center raises a reasonable possibility of a treatment record 
that would represent both a claim and evidence of entitlement 
to a higher rating, including TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Dayton 
Vet Center any available medical records 
pertaining to the veteran's PTSD 
treatment at that facility.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


